APPENDIX 99.6 THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING ARE SET FORTH IN THE COMPANY’S PROSPECTUS DATED , 2013 (THE “PROSPECTUS”) AND ARE INCORPORATED HEREIN BY REFERENCE. COPIES OF THE PROSPECTUS ARE AVAILABLE UPON REQUEST FROM CONTINENTAL STOCK TRANSFER & TRUST COMPANY, THE SUBSCRIPTION AGENT, BY CALLING (212) 845-3324. LEGEND INTERNATIONAL HOLDINGS, INC. SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS NOMINEE HOLDER CERTIFICATION The undersigned, a bank, broker, trustee, depository or other nominee holder of subscription rights (the “Subscription Rights”) to purchase shares of common stock, par value $0.001 per share (“Common Stock”), of Legend International Holdings, Inc., a Delaware corporation (the “Company”), pursuant to the rights offering described in the Company’s prospectus dated , 2013 (the “Prospectus”), hereby certifies to the Company and Continental Stock Transfer& Trust Company., as subscription agent for the rights offering, that theundersigned has exercised on behalf of the beneficial owners thereof (which may include the undersigned), the subscription privilege as to the number of shares of Common Stock specified below on behalf of beneficial owners of Subscription Rights. NUMBER OF SHARES OWNED ON RECORD DATE NUMBER OF SHARES SUBSCRIBED FOR PURSUANT TO SUBSCRIPTION PRIVILEGE 1. 2. 3. 4. 5. Name of Bank, Broker, Trustee, Depository or Other Nominee By: Authorized Signature Name: (Please print or type) Title: (Please print or type) Provide the following information if applicable: Depository Trust Company (“DTC”) Participant Number APPENDIX 99.6 Participant: By: Authorized Signature Name: (Please print or type) Title: (Please print or type) DTC Subscription Confirmation Number(s)
